SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

TELEPHONE (302) 856-5256

April 16, 2019

William D. Fletcher, Jr., Esquire Colin M. Shalk, Esquire § §
Dianna E. Louder, Esquire Casarino Christman Shalk Ransorr:l:& Ws
Schmittinger & Rodriguez 1007 North Orange Street, Suite EO §§
414 South State Street P.O. Box 1276 52 :_JId. at 681.

5 Id. at 680.

the moving party produces an affidavit or other evidence sufficient under Superior
Court Civil Rule 56 in support of its motion and the burden shifts, the non-moving
party may not rest on its own pleadings, but must provide evidence showing a
genuine issue of material fact for trial.6 If, after discovery, the non-moving party
cannot make a sufficient showing of the existence of an essential element of the case,
then summary judgment must be granted.7 If, however, material issues of fact exist
or if the Court determines that it does not have sufficient facts to enable it to apply
the law to the facts before it, then summary judgment is not appropriate.8
DISCUSSION
l) Breach of Bailment Agreement

The Complaint alleges that Bozievich entered into a bailment agreement with
the Moreaus for repairs to be made to the Corvette. Bozievich asserts that the
damage sustained by the Corvette in the fire resulted in a breach of said agreement
It is somewhat ambiguous from the Complaint whether Bozievich intended to
include Plump with the Moreaus in this claim.

In any event, Plump has moved for summary judgment on any breach of

contract claims that may be against him. Plump points out that he was not a party to

6 Super. Ct. Civ. R. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
7 Burkhart v. Davz`es, 602 A.Zd 56, 59 (Del. l99l), cert den., 112 S. Ct. 1946
(1992); Celotex Corp., 477 U.S. 317 (1986).

8 Ebersole v. Lowengrub, 180 A.Zd 467, 470 (Del. 1962).

5

the alleged contract. l agree with him. Bozievich has failed to show that Plump was
a party to the alleged bailment agreement and has not provided any argument as to
why Plump should be held liable for its breach. Accordingly, I find that Plump is
entitled to summary judgment in his favor on any breach of contract claims arising
from the alleged bailment agreement
2) Negligence

Bozievich’s remaining theory of liability hinges on Plump’s alleged
negligence in failing to inspect the building’s electrical system. In general, the Court
will decide the element of duty in a negligence claim as a matter of law.9 In
Delaware, a landowner owes a general duty to exercise reasonable care in keeping
the premises safe for business invitees.'° This includes making safe any dangerous
condition on the land which the landowner either knows about or should discover
upon a reasonable inspection of the property." Delaware courts have recognized
that a landowner may cease to have this duty in certain situations where the owner

relinquishes actual control and possession of the property to another entity.12

9 Trabaudo v. Kenton Ruritan Club, Inc., 517 A.2d 706, 707 (Del. Super. 1986).
10 Hamm v. Ramuno, 281 A.2d 601, 603 (Del. Super. 1971).

ll Id.

'2 Craz`g v. A.A.R. Realty Corp., 576 A.2d 688, 695-96 (Del. Super. 1989), ajj"d
571 A.2d 786 (Del. 1989).

Additionally, a landowner may shift the responsibility for maintenance of a property
through clear and explicit language in a lease contract.13

The current case presents several challenges in ascertaining both the existence
and the extent of Plump’s duty with regard to the maintenance of the electrical
system on the Property. First, the point of failure in the electrical system occurred
within the Wrenches portion of the pole building, and the Moreaus had possession
and control over this portion for the entire duration of Plump’s ownership of the
Property prior to the 2015 fire. However, Plump retained possession and control
over approximately a quarter of the building in which he stored supplies for a
separate business.

Second, the Lease Agreement states that the Moreaus are responsible for any
maintenance and repairs of the electrical system. While I believe this clearly and
explicitly evidences the intent of the parties to shift this burden, 1 also realize there
may be room for argument on whether this provision sufficiently “stands out”
enough to satisfy the legal standard as established in Delaware.

Third, assuming arguendo that Plump did owe a duty to inspect the electrical
system, it is difficult to determine what kind of inspection would be reasonable under
the circumstances here. Bozievich asserts the relative ease with which an electrician,

equipped with certain specialized tools, could have conducted a thorough inspection

13 Koutoufaris v. Dz'ck, 604 A.2d 390, 402 (Del. 1992).

7

of the system. l am skeptical that the record supports the reasonableness of requiring
an expert inspection of the electrical system of a simple pole building absent some
indication of a potential problem. Bozievich’s attempt to justify the necessity of
such an inspection with the fact that a failure eventually occurred smacks of
hindsight bias and is unconvincing.

Given the uncertainties present in the issues outlined above I decline to issue
Summary judgment on Bozievich’s negligence claim based on the element of duty.
However, this claim also runs into a hurdle with the proximate cause element. Plump
has challenged the claim on this basis, relying on the Fire Marshal’s report to
highlight the lack of evidence that an inspection of the electrical system would have
prevented the fire. I agree with Plump on this issue. The Fire Marshal’s report only
indicates a probable hypothesis as to the origin of the fire (i.e. the electrical outlet).
The Marshal did not conduct any tests to determine what went wrong with the outlet
to cause the fire. At the current stage it would be impossible to determine the actual
cause of the fire and - most relevant here _ whether an inspection would have
revealed the issue. While it is possible that the issue could have been determined by
an electrical inspection at some time prior to the fire and rectified, it is also possible
that the malfunction was simply a spontaneous and unforeseeable failure. Which
possibility occurred here is now inherently unknowable. This is an indisputable fact

and precludes a determination of the proximate cause of the fire and the damages

sustained by Bozievich. Therefore, I find that Plump is entitled to summary

judgment on the negligence claim in his favor.

CONCLUSION

Defendant Jonathan J. Plump’s Motion for Summary Judgment is hereby

granted.14
Very truly yours,
E. Scott Bradley
ESB/jv/jwc

cc: Prothonotary

0_:} xassns
.».-iosd uaw

ii'l
do

)\ l
AHW.U-""

09 z cl al adv ban

14 My decision here renders Plump’s pending Motion in Limine for the exclusion of

testimony with regard to the value of the Corvette moot.
9